Case 1:18-cv-22688-JLK Document 16 Entered on FLSD Docket 10/12/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 18-22688-CIV-JLK

    ROBERTO DANILO CACERES and all        )
    others similarly situated under 29 U.S.C.
                                          )
    216(b),                               )
                                          )
                Plaintiff,                )
            vs.                           )
                                          )
    MATRIX 2K9 CORP.,                     )
    IRIS I. RODRIGUEZ                     )
                                          )
                Defendants.               )
    _____________________________________ )

                        PLAINTIFF’S NOTICE OF SETTLEMENT

           NOW COMES Plaintiff notices the Court that the Parties have settled the above-

    captioned matter pursuant to a mutually amicable agreement.

                                    Respectfully submitted,

                                         Neil Tobak
                                       J.H. Zidell P.A.
                                      300 71st Suite 605
                                  Miami Beach, FL 33141
                                        305-865-6766
                              Email: ntobak.zidellpa@gmail.com

                            BY:_/s/__Neil Tobak_______________
                                    NEIL TOBAK, ESQ.




                                           Page 1 of 2
Case 1:18-cv-22688-JLK Document 16 Entered on FLSD Docket 10/12/2018 Page 2 of 2



                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE
       FOREGOING WAS PROVIDED TO THE FOLLOWING VIA CM/ECF ON
                               10/12/18:

                                     Adi Amit
                                  Adi Amit, P.A.
                                 101 NE 3rd Ave.
                                     Suite 300
                           Fort Lauderdale, FL 33301
                                    United Sta
                                   954-533-5922
                        Email: adi@defenderofbusiness.com
                                LEAD ATTORNEY
                          ATTORNEY TO BE NOTICED

                              Joshua Maxwell Bloom
                                   Lubell Rosen
                           200 S. Andrews Ave, Suite 900
                             Ft. Lauderdale, FL 33301
                                   954-880-9500
                                 Fax: 954-755-2993
                           Email: jmb@lubellrosen.com
                           ATTORNEY TO BE NOTICED

                             Joshua Howard Sheskin
                                   Lubell Rosen
                             200 South Andrews Ave.
                                     Suite 900
                             Ft. Lauderdale, FL 33301
                                   954-880-9500
                                 Fax: 954-755-2993
                            Email: jhs@lubellrosen.com
                           ATTORNEY TO BE NOTICED

                      BY:______/s/ Neil Tobak______________
                              NEIL TOBAK, ESQ.




                                    Page 2 of 2
